FOURNET, Chief Justice.
This Court is without jurisdiction of this appeal, since it involves only the right of relator, Orleans Parish School Board, by mandamus proceeding, to have certain described parcels of ground and property (dedicated exclusively to school purposes) transferred to it by the City of New Orleans, pursuant to the provisions of Article 4, Section 12 of the Constitution of Louisiana, as amended in 1948, there being no amount in dispute or fund to be distributed, and the other provisions of the Constitution by which appellate jurisdiction is vested in this Court being inapplicable. La.Const. of 1921, Art. 7, Sec. 10. See Blocker et al. v. City of New Orleans, 218 La. 669, 50 So.2d 643; Montegut v. La. State Board of Dentistry, 219 La. 307, 52 So.2d 862.
The suggestion that title to the property to be transferred is at issue, and therefore its value controls the appellate jurisdiction of the case, is without merit. Title to this property was acquired in the name of the City, pursuant to the general power and *1065authority granted under its charter. The State, through the action of the Legislature in this proposal, which was subsequently accepted by the electors, withdrew this power and vested title to the property in another public body, the Orleans Parish School Board. Title is therefore not at issue, the amendment requiring only the ministerial act of the Mayor to evidence the transfer.
By virtue of the authority vested in this Court by LSA-RS 13:4441, 4442, it is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, the transfer to be made within thirty days after this decree ■ has become final; otherwise the appeal is to be dismissed; the appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal ; all other costs to await the final disposition of the case.